DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 9, 2021 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the laser beam directed into the channel along a direction that is substantially parallel with the first and the second planar portions (Claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17, 19-20, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Although the specification and drawings do describe a laser printing device which would include a laser beam, there is nothing in the specification that describes or shows the laser beam is directed in the channel along a direction that is substantially parallel with the first and second planar portions.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

Claim(s) 1-2, 9-10, 13, 19-20 and 22 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Carriere et al. (US-5474627). Regarding Claim 1, Carriere et al. discloses a marking device 1 for marking elongate members 4, the marking device comprising a guide means 10,11,12,13,14, a drive means 9, and a stabilising assembly 15 for minimizing lateral vibrations of elongate members during a marking thereof, the assembly comprising a stabilizer 15 comprising a first jaw (see Column 3, Lines 3-5) having at least a first planar portion (flat surface of one of the moveable jaws described in Column 3, Lines 3-5 that is part of 15 depicted in Figure 1) and a second jaw (see Column 3, Lines 3-5) having at least a second planar portion (flat surface of the other one of the moveable jaws described in Column 3, Lines 3-5 that is part of 15 depicted in Figure 1), the first planar portion being positioned adjacent the second planar portion and arranged in a face-to-face relation therewith (depicted in Figure 1, two moveable jaws of 15 described in Column 3, Lines 3-5), the first and second planar portions being orientated in a substantially parallel orientation to define a linear channel therebetween along which a member is arranged to pass for marking (see 4 passing through two movable jaws of 15 depicted in Figure 1 and described in Column 3, Lines 3-5), the guide means being arranged to guide an elongate member 4 through the channel of the stabilizer as the member is driven along the channel by the drive means (depicted in Figure 1), the marking device further comprising a laser printing device 2 (see Column 2, Lines 55-58) for marking the member within the channel with a laser beam 5 (see Column 2, Lines 55-58) as the member passes along the channel, wherein the laser beam is directed into the channel along a direction that is substantially parallel with the first and the second planar portions (depicted in Figure 1) (Figures 1-3).



Regarding Claim 9, Carriere et al. discloses the stabiliser further comprises an entrance disposed at an upstream end of the channel (end near 13) for receiving a member into the channel and an exit disposed at a downstream end of the channel (end near 14), via which the member exits the channel (Figures 1-3).

Regarding Claim 10, Carriere et al. discloses the entrance is defined between proximal end faces of the jaws (depicted in Figure 1) (Figures 1-3).

Regarding Claim 13, Carriere et al. discloses the exit is defined between distal end faces of the jaws (depicted in Figure 1) (Figures 1-3).

Regarding Claim 19, Carriere et al. discloses the stabiliser comprises a longitudinal opening (between two moveable jaws of 15 described in Column 3, Lines 3-6 and depicted in Figure 1) which extends along the length of the stabilizer (Figures 1-3).

Regarding Claim 20, Carriere et al. discloses the longitudinal opening is defined between longitudinal side faces (top of each moveable jaws of 15 described in Column 3, Lines 3-6 and depicted in Figure 1) of each jaw and wherein the longitudinal side face of each jaw comprises a planar face which 

Regarding Claim 22, Carriere et al. discloses the longitudinal side face of each jaw diverge (in a horizontal direction toward the outer portion of the stabilizer as depicted in Figure 1) with respect to each other, in a direction which is away from the channel (Figures 1-3).

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carriere et al. (US-5474627) in view of Yan (CN-105374474). Regarding Claims 3-8, Carriere et al. discloses the marking device according to claim 2, as advanced above but does not expressly disclose at least one actuator for moving at least one of the first or second jaws for varying a separation of the jaws; a guide arrangement for maintaining the relative orientation of the first and second jaws as the separation of the jaws is varied; wherein the guide arrangement comprises a first and second key which are coupled to a respective jaw; the guide arrangement further comprises a keyway and at least a portion of the first and second keys are arranged to slide within the keyway; the first and second keys are coupled to a central portion of the first and second jaw thereof, respectively; the guide arrangement comprises stabilising supports for supporting the jaws at each end thereof.
.

Claim 11-12 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carriere et al. (US-5474627) in view of Mercer (US-4029006). Regarding Claims 11-12 and 14-17, Carriere et al. discloses the marking device according to claim 10 and 13, as advanced above but does not expressly disclose the proximal end faces of the jaws diverge from the upstream end of the channel to create an entrance with tapers inwardly toward the channel and thus facilitates the passage of the member into the channel; each proximal end face comprises a curved surface that extends around an axis orientated .
However, Mercer teaches a guide 48 forming a channel 58 with an entrance (at 49) and an exit (near 27) each having wall that curve and diverge from the channel (depicted in Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the proximal and distal end faces diverge away from the entrance and exit with a substantially same curvature of radius around an axis transverse to the axis along which the member extends to allow the member to enter and exit the channel without snagging on any sharp edges of the channel.

Response to Arguments
With respect to Applicant’s arguments starting on page 6, line 13 to page 7, line 12, Applicant argues Chiang fails to disclose a laser beam directed into a channel along a direction that is substantially parallel with the first and second planar portions of the channel. Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



With respect to Applicant’s arguments starting on page 7, line 27 to page 8, line 10, Applicant argues Chiang and Mercer do not disclose or suggest a marking device including a laser printer device for marking the elongate member with a laser beam arranged substantially parallel with first and second planar portions of a stabilising device. Applicant’s arguments with respect to claim(s) 11-12 and 14-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E DONDERO whose telephone number is (571)272-5590.  The examiner can normally be reached on Monday-Friday 6 am - 4 pm ET, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM E DONDERO/               Primary Examiner, Art Unit 3619